Citation Nr: 1511418	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right hand numbness (more specifically, of the last two digits of this hand).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1975 to June 1979 and in the Air Force Reserves from 1990 to 2008, including during periods of active duty for training (ACDUTRA) from January 20 to February 4, 1996, from May 5 to May 21, 1999, and from November 2 to November 19, 2001.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2013, the Veteran testified in support of this claim during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  

During the course of this appeal, the Veteran also initiated an appeal of a Decision Review Officer's (DRO's) January 2010 decision granting service connection for bilateral hearing loss but assigning an initial noncompensable (so 0 percent) rating for this disability.  He requested a compensable rating.  In September 2012, however, before the RO could respond by issuing him the required statement of the case (SOC), he submitted a statement indicating he had reconsidered and was withdrawing his appeal of this other claim.  He therefore started, but did not complete ("perfect"), his appeal of this other claim.  38 C.F.R. § 20.200.  He also since has clearly withdrawn it, so it is not before the Board.  38 C.F.R. § 20.204.

As for the claim that is before the Board, consider also that VA processed the appeal of this claim partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.

But rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) since it requires further development.  


REMAND

The Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, this claim, but this development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration. 

First, there appear to be medical records that are outstanding, which are pertinent to this appeal and thus need to be obtained and considered.  In a letter dated in April 2010, W. D. L., D.C., wrote that he had been treating the Veteran for many years and, on November 21, 2001, saw him for right hand numbness and neck discomfort.  Dr. L indicated that, while the Veteran was on deployment in 1996, he fell from a ladder and that, prior to that time, he had not received any treatment for right hand numbness.  Dr. L therefore is seemingly drawing a correlation between the Veteran's eventual complaint of this and that injury during his service.  The treatment records upon which Dr. L relied in making this apparent association therefore are crucial to this case, but not presently in the claims file.

In addition, in May 2010 D. A. B., D.O., also submitted a letter indicating the Veteran has a nerve injury in his right elbow, which requires surgery, including a cubital tunnel release and ulnar nerve decompression.  The treatment records upon which Dr. B is relying in confirming the right arm injury also are not in the claims file and should be obtained and considered.

As well, during his November 2013 videoconference hearing before the Board, the Veteran indicated undergoing neurological testing in 2010 in response to right extremity complaints and right elbow surgery, and that he continues to experience related right arm, hand and finger symptoms.  See transcript at pages 5-7, 12-13.  Records of that testing, surgery and any follow-up treatment visits are not in the claims file, however, so additionally need to be obtained and considered.

Second, VA has not yet assisted the Veteran with this claim by affording him a VA compensation examination.  His service treatment records (STRs) confirm a 1996 injury (in particular, the slip from the ladder he has cited), which resulted in him being placed on a physical profile.  And according to the previously-noted letters, he has had an ongoing right upper extremity disorder during the pendency of this appeal.  Accordingly, a medical nexus opinion is needed regarding whether any current disability remains since his surgery that might be related to or the result of that injury during his service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  After securing any necessary authorization, obtain and associate with the claims file all outstanding records of the Veteran's right upper extremity treatment, including from Drs. L and B, the neurologist who performed the testing to which the Veteran referred during his hearing, and the surgeon who performed the 2010 surgery to which the Veteran also referenced during his hearing.

2.  After all additionally pertinent treatment records have been obtained and made part of the claims file, have the Veteran undergo a VA compensation examination of his right upper extremity, including especially of his hand and fingers (particularly the last two digits of his right hand) for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current disability confirmed to exist is the result of the injury he sustained during his service.  

To assist in making this important determination of causation, transfer the claims file to the examiner for details concerning the specifics of that injury in service, the complaints the Veteran had in the immediate aftermath of it, as well as those he has had in the years since, and the treatment, including surgery, which he believes was a consequence.  The examiner thus is specifically requested to:

a.  Review all relevant evidence of record, both in the physical claims file and on Virtual VA and VBMS, including the STRs concerning the 1996 right arm injury.  

b.  Confirm in writing this review occurred.

c.  Consider the Veteran's history of right upper extremity symptoms and treatment, including involving his hand and fingers.

d.  Diagnose all right upper extremity disability shown to currently exist, based on the results of the objective clinical portion of the examination and complaints and treatment to date, so also that has been evident at any time during the pendency of this appeal (since 2010).

e.  Offer an opinion as to whether any current right upper extremity disability, including involving the hand and/or fingers (especially the last two digits), is related to or the result of the Veteran's AD service or any period of ACDUTRA, including especially the documented injury in 1996.

f.  Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings or evidence in the file leading to the conclusions.

g.  If an opinion cannot be expressed without resorting to mere speculation, indicate what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Review the examination report to ensure it complies with these instructions, including in terms of identifying all current disability and providing the necessary comment on its etiology and purported relationship with the Veteran's military service.  If the report does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

